 
Exhibit 10.3
 
 


 
CCH II, LLC,
CCH II CAPITAL CORP.
 
EXCHANGE AND REGISTRATION RIGHTS AGREEMENT
 
EXCHANGE AND REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of
November 30, 2009, by and among CCH II, LLC, a Delaware limited liability
company, and CCH II Capital Corp., a Delaware corporation (collectively, the
“Issuers”) and the undersigned Investors (as defined below).
 
WHEREAS:
 
Where as the Issuers propose to issue 13.50% Senior Notes due 2016 (the “Notes”)
pursuant to, and upon the terms set forth in, the Plan of Reorganization of
Charter Communications, Inc, its subsidiaries, and Charter Investment, Inc. (the
“Plan”) under chapter 11 of Title 11 of the United States Code. In accordance
with the Plan, the Issuers, jointly and severally, agree for the benefit of the
Investors, as follows:
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Issuers and each of the
holders hereby agree as follows:
 
1. Certain Definitions.  For purposes of this Exchange and Registration Rights
Agreement, the following terms shall have the following respective meanings:
 
“Agreement” shall mean this Exchange and Registration Rights Agreement.
 
“Base Interest” shall mean the interest that would otherwise accrue on the Notes
under the terms thereof and the Indenture, without giving effect to the
provisions of this Exchange and Registration Rights Agreement.
 
“beneficial owner” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” will be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only upon the occurrence of a subsequent condition. The term
“beneficially own” has a corresponding meaning.
 
“broker-dealer” shall mean any broker or dealer registered with the Commission
under the Exchange Act.
 
“Certification” shall have the meaning assigned thereto in Section 7(p).
 
1

--------------------------------------------------------------------------------


 
“Closing Date” shall mean the date on which the Notes are initially issued.
 
“Commission” shall mean the United States Securities and Exchange Commission, or
any other federal agency at the time administering the Exchange Act or the
Securities Act, whichever is the relevant statute for the particular purpose.
 
“Definitive Notes” shall have the meaning assigned to such term in the
Indenture.
 
“Disclosure Package” means, with respect to any offering of securities, (i) the
preliminary prospectus, (ii) each Free Writing Prospectus and (iii) all other
information, in each case, that is deemed, under Rule 159 promulgated under the
Securities Act, to have been conveyed to purchasers of securities at the time of
sale of such securities (including a contract of sale).
 
“Effective Time” in with respect to any Registration Statement means the time
and date as of which the Commission declares such Registration Statement
effective or as of which such Registration Statement otherwise becomes
effective.
 
“Electing Holder” shall mean any holder of Registrable Securities that has
returned a completed and signed Notice and Questionnaire to the Issuers in
accordance with Section 3(e)(ii) hereof.
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, or any successor
thereto, and the rules, regulations and forms promulgated thereunder, all as the
same shall be amended from time to time.
 
“Exchange Notes” shall have the meaning assigned thereto in Section 2(a) hereof.
 
“Exchange Offer” shall have the meaning assigned thereto in Section 2(a) hereof.
 
“Exchange Offer Registration” shall have the meaning assigned thereto in
Section 3(c) hereof.
 
“Exchange Offer Registration Statement” shall have the meaning assigned thereto
in Section 2(a) hereof.
 
 “Free Writing Prospectus” means any “free writing prospectus” as defined in
Rule 405 promulgated under the Securities Act.
 
“holder” shall mean, unless the context otherwise indicates, each of the holders
who acquired Registrable Securities from the Issuers and any transferees
thereof, in each case for so long as such person is a registered holder of any
Registrable Securities.
 
“Holder Free Writing Prospectus” means each Free Writing Prospectus prepared by
or on behalf of the relevant Holder or used or referred to by such Holder in
connection with the offering of Registrable Securities.
 
2

--------------------------------------------------------------------------------


 
“Indenture” shall mean the indenture governing the Notes, dated as of the
Closing Date.
 
“Notes” shall have the meaning set forth in the preamble hereto.  Unless the
context otherwise requires, all references to a “Note” or “Notes” include any
related Note Guarantee.
 
“Note Guarantee” means, in respect of any Notes or Exchange Notes, the related
guarantee thereof by a Parent.
 
“Notice and Questionnaire” means a Notice of Registration Statement and Selling
Securityholder Questionnaire substantially in the form of Exhibit B hereto.
 
“Parent” means Charter Communications, Inc. or any direct or indirect subsidiary
of the foregoing, 100% of the voting stock of which is owned directly or
indirectly by Charter Communications, Inc.
 
“Person” shall mean a corporation, association, partnership, organization,
limited liability company, business, individual, government or political
subdivision thereof or governmental agency.
 
“Registrable Securities” shall mean the Notes and the Exchange Notes; provided,
however, that a Note or Exchange Note shall cease to be a Registrable Security
when (i) in the circumstances contemplated by Section 2(a) hereof, such Exchange
Note has been issued in exchange for a Note to a holder other than a Restricted
Holder in the Exchange Offer as contemplated in Section 2(a) hereof; (ii) in the
circumstances contemplated by Section 2(b) hereof, a Shelf Registration
Statement registering such Note or Exchange Note under the Securities Act has
been declared or becomes effective and such Note or Exchange Note has been sold
or otherwise transferred by the holder thereof pursuant to and in a manner
contemplated by such effective Shelf Registration Statement; (iii) such Note or
Exchange Note is sold pursuant to Rule 144 under circumstances in which any
legend borne by such Note or Exchange Note relating to restrictions on
transferability thereof, under the Securities Act or otherwise, is removed by
the Issuers or pursuant to the Indenture; (iv) after the earlier of (a) the date
the Exchange Offer is consummated, and (b) the date that is one (1) year after
the date of this Agreement, the holder of such Note or Exchange Note, as
applicable, is eligible to dispose of all of the Notes and Exchange Notes held
by such holder within a three (3) month period pursuant to Rule 144(e) (or any
successor provision thereto); or (v) such Note or Exchange Note shall cease to
be outstanding.
 
“Registration Default” shall have the meaning assigned thereto in Section 2(c)
hereof.
 
“Registration Default Period” shall have the meaning assigned thereto in Section
2(c) thereof.
 
“Registration Expenses” shall have the meaning assigned thereto in Section 4
hereof.
 
3

--------------------------------------------------------------------------------


 
“Registration Statement” means any registration statement filed as contemplated
hereunder.
 
“Restricted Holder” shall mean (i) a holder that is an affiliate of the Issuers
within the meaning of Rule 405 or Rule 144, (ii) a holder who acquires Exchange
Notes outside the ordinary course of such holder’s business, (iii) a holder who
has arrangements or understandings with any person to participate in the
Exchange Offer for the purpose of distributing Exchange Notes and (iv) a holder
that is a broker-dealer, but only with respect to Exchange Notes received by
such broker-dealer pursuant to the Exchange Offer in exchange for Registrable
Securities acquired by the broker-dealer directly from the Issuers.
 
“Rule 144,” “Rule 405” and “Rule 415” shall mean, in each case, such rule
promulgated under the Securities Act (or any successor provision), as the same
shall be amended from time to time.
 
“Securities Act” shall mean the Securities Act of 1933, or any successor
thereto, and the rules, regulations and forms promulgated thereunder, all as the
same shall be amended from time to time.
 
“Shelf Registration” shall have the meaning assigned thereto in Section 2(b)
hereof.
 
“Shelf Registration Statement” shall have the meaning assigned thereto in
Section 2(b) hereof.
 
“Special Interest” shall have the meaning assigned thereto in Section 2(c)
hereof.
 
“Suspension Period” shall have the meaning assigned thereto in Section 3(f)
hereof.
 
“Transfer Restricted Notes” shall have the meaning assigned thereto in
Section 2(c) hereof.
 
“Trigger Date” means the effective date of the Plan.
 
“Trust Indenture Act” shall mean the Trust Indenture Act of 1939, or any
successor thereto, and the rules, regulations and forms promulgated thereunder,
all as the same shall be amended from time to time.
 
Unless the context otherwise requires, any reference herein to a “Section” or
“clause” refers to a Section or clause, as the case may be, of this Exchange and
Registration Rights Agreement, and the words “herein,” “hereof” and “hereunder”
and other words of similar import refer to this Exchange and Registration Rights
Agreement as a whole and not to any particular Section or other subdivision.
 
For the avoidance of doubt, the term “Notes” as used herein refers only to the
Notes issued pursuant to Section 4(2) of the Securities Act.
 
4

--------------------------------------------------------------------------------


 
2. Registration Under the Securities Act.
 
(a) Except as set forth in Section 2(b) below, the Issuers shall use their
commercially reasonable efforts to file under the Securities Act, on or prior to
January 15, 2010, a Registration Statement relating to an offer to exchange
(such registration statement, the “Exchange Offer Registration Statement”, and
such offer, the “Exchange Offer”) any and all of the Notes that are Definitive
Notes at the time the Exchange Offer Registration Statement is declared
effective by the Commission, for a like aggregate principal amount of notes
issued by the Issuers, which notes are substantially identical in all material
respects to the Notes (and are entitled to the benefits of the Indenture which
has been qualified under the Trust Indenture Act), except that they have been
registered pursuant to an effective registration statement under the Securities
Act and do not contain provisions for the additional interest contemplated in
Section 2(c) below (such notes, collectively, the “Exchange Notes”).  Unless the
context otherwise requires, all references to an “Exchange Note” or “Exchange
Notes” include any related Note Guarantee.  The Issuers agree to use their
commercially reasonable efforts to cause the Exchange Offer Registration
Statement to become or be declared effective under the Securities Act as soon as
practicable but in no event later than June 30, 2010.  The Exchange Offer will
be registered under the Securities Act on the appropriate form and will comply
with the Exchange Act.  The Issuers further agree to use their commercially
reasonable efforts to complete the Exchange Offer as soon as practicable but in
no event later than sixty (60) business days (or longer, if required by the
federal securities laws), after such Registration Statement has become
effective, hold the Exchange Offer open for at least twenty (20) business days
(calculated in accordance with the Exchange Act) and exchange the Exchange Notes
for all Registrable Securities that have been properly tendered and not
withdrawn on or prior to the expiration of the Exchange Offer.  The Exchange
Offer will be deemed to have been completed only if the Exchange Notes received
by holders, other than Restricted Holders, in the Exchange Offer in exchange for
Registrable Securities are, upon receipt, transferable by each such holder
without restriction under the Securities Act and the Exchange Act and without
material restrictions under the blue sky or securities laws of a substantial
majority of the States of the United States of America.  The Exchange Offer
shall be deemed to have been completed upon the earlier to occur of (i) the
Issuers having exchanged the Exchange Notes for all outstanding Registrable
Securities pursuant to the Exchange Offer and (ii) the Issuers having exchanged,
pursuant to the Exchange Offer, Exchange Notes for all Registrable Securities
that have been properly tendered and not withdrawn before the expiration of the
Exchange Offer.  Within five (5) business days following completion of the
Exchange Offer, the Issuers shall provide a copy of the Notice and Questionnaire
to each holder of Exchange Notes through the facilities of the Depository Trust
Company, together with a notice (x) stating that any holder of Exchange Notes
that continues to hold Registrable Securities has registration rights pursuant
to Section 2(d) of this Agreement and (y) containing instructions as to how such
holder may exercise such registration rights.
 
(b) The Issuers shall use their commercially reasonable efforts to, as soon as
practicable after the Trigger Date, but in no event later than June 30, 2010,
file a “shelf” registration statement providing for the registration of, and the
sale on a continuous or delayed basis by the holders of, all the Registrable
Securities, which Registrable Securities are held by Restricted Holders,
pursuant to Rule 415 or any similar rule that may be adopted by the Commission
(such filing, the “Shelf Registration” and such Registration Statements,
collectively, the “Shelf Registration Statement”).  The Issuers agree to use
their commercially reasonable
 
5

--------------------------------------------------------------------------------


 
efforts (x) to cause the Shelf Registration Statement to become or be declared
effective by the Commission as soon as practicable but in no event later than
ninety (90) days after such obligation to file arises and to keep such Shelf
Registration Statement continuously effective for a period ending at such time
as there are no longer any Registrable Securities outstanding; provided,
however, that no holder shall be entitled to be named as a selling
securityholder in the Shelf Registration Statement or to use the prospectus
forming a part thereof for resales of Registrable Securities unless such holder
is an Electing Holder and a Restricted Holder, and (y) after the Effective Time
of the Shelf Registration Statement, promptly upon the request of any holder of
Registrable Securities that is not then an Electing Holder, to take any action
reasonably necessary to enable such holder to use the prospectus forming a part
thereof for resales of Registrable Securities, including, without limitation,
any action necessary to identify such holder as a selling securityholder in the
Shelf Registration Statement; provided, however, that nothing in this clause (y)
shall relieve any such holder of the obligation to return a completed and signed
Notice and Questionnaire to the Issuers in accordance with Section 3(e)(iii)
hereof.  The Issuers further agree to supplement or make amendments to the Shelf
Registration Statement, as and when required by the rules, regulations or
instructions applicable to the registration form used by the Issuers for such
Shelf Registration Statement or by the Securities Act for shelf registration,
and the Issuers agree to furnish to each Electing Holder copies of any such
supplement or amendment prior to its being used or promptly following its filing
with the Commission.
 
(c) In the event that (i) the Issuers have not filed the Exchange Offer
Registration Statement or Shelf Registration Statement on or before the date on
which such registration statement is required to be filed pursuant to Section
2(a) or 2(b), respectively, or (ii) such Exchange Offer Registration Statement
or Shelf Registration Statement has not become effective or been declared
effective by the Commission on or before the date on which such registration
statement is required to become or be declared effective pursuant to Section
2(a) or 2(b), respectively, or (iii) the Exchange Offer has not been consummated
within sixty (60) business days after the initial effective date of the Exchange
Offer Registration Statement (if the Exchange Offer is then required to be made)
or (iv) any Shelf Registration Statement required by Section 2(b) hereof is
filed and becomes or is declared effective but shall thereafter either be
withdrawn by either of the Issuers or shall become subject to an effective stop
order issued pursuant to Section 8(d) of the Securities Act suspending the
effectiveness of such registration statement (except as specifically permitted
herein) without being succeeded immediately by an additional registration
statement filed and declared effective (each such event referred to in clauses
(i) through (iv), a “Registration Default” and each period during which a
Registration Default has occurred and is continuing, a “Registration Default
Period”), then, as liquidated damages for such Registration Default, subject to
the provisions of Section 7(c), special interest (“Special Interest”), in
addition to the Base Interest, shall accrue on the aggregate principal amount of
the outstanding Transfer Restricted Notes (as defined below) affected by such
Registration Default at a per annum rate of 0.25% for the first ninety (90) days
of the Registration Default Period, and at a per annum rate of 0.50% thereafter
for the remaining portion of the Registration Default Period.  All accrued
Special Interest shall be paid in cash by the Issuers on each Interest Payment
Date (as defined in the Indenture).  Notwithstanding the foregoing, a
Registration Default shall not be deemed to have occurred as a result of a
failure to file or have declared effective an Exchange Offer Registration
Statement or as a result of a failure to consummate the Exchange Offer if (x) on
or prior to the time the Exchange Offer is completed (A) existing law or
Commission policy or interpretations are changed such that the
 
6

--------------------------------------------------------------------------------


 
Exchange Notes received by holders, other than Restricted Holders, in the
Exchange Offer in exchange for Registrable Securities are not or would not be,
upon receipt, transferable by each such holder without restriction under the
Securities Act or (B) the Commission does not permit the Exchange Offer to be
consummated because Registrable Securities have been registered on the Shelf
Registration Statement and (y) the Issuers are then in compliance with Section
2(d).  The parties hereto agree that the Special Interest provided for in this
Section 2(c) constitutes a reasonable estimate of the damage that will be
suffered by holders of Registrable Securities by reason of the happening of any
Registration Default. Upon the occurrence of a Registration Default, the Issuers
shall send a notice to all holders stating that a Registration Default has
occurred, describing the nature of the Registration Default and stating that
holders shall have fifteen (15) business days to identify to the Issuers,
including, without limitation, through the use of a temporary CUSIP
identification, such holder’s Transfer Restricted Notes entitled to Special
Interest.  Any holder who holds Transfer Restricted Notes that does not identify
itself to the Issuers during the fifteen (15) business day period following such
notice delivery (which notice shall be deemed delivered once delivered through
the facilities of the Depository Trust Company) shall not be entitled to receive
any Special Interest with respect to the related Registration Default; provided,
however, that after any Interest Payment Date on which such holder did not
receive Special Interest related to such Registration Default, such holder shall
be entitled to receive Special Interest, if any, related to such Registration
Default with respect to future interest payment periods on future Interest
Payment Dates if it identifies itself to the Issuers as holding Transfer
Restricted Notes entitled to such Special Interest within fifteen (15) business
days following any Interest Payment Date on which it did not receive Special
Interest.  Notwithstanding the foregoing and anything in this Agreement to the
contrary, in the case of an event referred to in clause (ii) above, a
“Registration Default” shall be deemed not to have occurred so long as the
Issuers have used and are continuing to use their commercially reasonable
efforts to cause such Exchange Offer Registration Statement or Shelf
Registration Statement, as the case may be, to become or be declared
effective.  For purposes of this Agreement, “Transfer Restricted Notes” shall
mean, with respect to any Registration Default, any Notes or Exchange Notes
which have not ceased being Registrable Securities pursuant to the definition
thereof in Section 1 of this Agreement.
 
(d) If (i) on or prior to the time the Exchange Offer is completed, (A) existing
law or Commission policy or interpretations are changed such that the Exchange
Notes received by holders, other than Restricted Holders, in the Exchange Offer
in exchange for Registrable Securities are not or would not be, upon receipt,
transferable by each such holder without restriction under the Securities Act or
(B) the Commission does not permit the Exchange Offer to be consummated because
Registrable Securities have been registered on the Shelf Registration Statement,
(ii) after completion of the Exchange Offer as contemplated by this Agreement,
one or more Restricted Holders give written notice to the Issuers that they hold
Exchange Notes that continue to be Registrable Securities, or (iii) the Exchange
Offer has not been completed by April 15, 2010, the Issuers shall use their
commercially reasonable efforts to (1) file a “shelf” Registration Statement on
the appropriate form (or amend the existing Shelf Registration Statement) to
register for resale on a delayed or continuous basis under Rule 415 any
Registrable Securities not already registered for resale under the Shelf
Registration Statement as soon as practicable, but in no event more than
forty-five (45) days after the occurrence of one of the events set forth in
clauses (i), (ii), or (iii) immediately above, and (2) have such Registration
Statement (or post effective amendment) be declared effective as soon as
practicable, but in no
 
7

--------------------------------------------------------------------------------


 
event more than one-hundred fifty (150) days after the occurrence of such event
and keep such Registration Statement (or post effective amendment) continuously
effective for a period ending at such time as there are no longer any
Registrable Securities outstanding; provided, however, that, except as provided
in the immediately following sentence, no holder shall be entitled to be named
as a selling securityholder in any such Registration Statement (or post
effective amendment) or to use the prospectus forming a part thereof for resales
of Registrable Securities unless such holder (x) is an Electing Holder or (y) in
the case of a post effective amendment, is at such time already named as a
selling securityholder in the Shelf Registration Statement.  After the Effective
Time of such Registration Statement (or post effective amendment), promptly upon
the request of any holder of Registrable Securities that is not then an Electing
Holder, the Issuers shall take any action reasonably necessary to enable such
holder to use the prospectus forming a part thereof for resales of Registrable
Securities, including, without limitation, any action necessary to identify such
holder as a selling securityholder in the Shelf Registration Statement;
provided, however, that nothing in this sentence shall relieve any such holder
of the obligation to return a completed and signed Notice and Questionnaire to
the Issuers in accordance with Section 3(e)(iii) hereof.  The Issuers further
agree to supplement or make amendments to such Registration Statement (or post
effective amendment), as and when required by the rules, regulations or
instructions applicable to the registration form used by the Issuers for such
Registration Statement or by the Securities Act for shelf registration, and the
Issuers agree to furnish to each Electing Holder copies of any such supplement
or amendment prior to its being used or promptly following its filing with the
Commission.  With respect to any Registration Statement filed pursuant to this
Section 2(d), the Issuers shall comply with subparagraphs (ii) through (xvi) of
Section 3(e) as if such Registration Statement were a Shelf Registration
Statement.  With respect to the event described in (iii) above, such
registration shall be in lieu of conducting the Exchange Offer contemplated by
Section 2(a).
 
(e) The Issuers shall use their commercially reasonable efforts to take all
actions necessary or advisable to be taken by them to ensure that the
transactions contemplated herein are effected as so contemplated in Section 2(a)
or 2(b) hereof.
 
(f) Any reference herein to a Registration Statement as of any time shall be
deemed to include any document incorporated, or deemed to be incorporated,
therein by reference as of such time and any reference herein to any
post-effective amendment to a registration statement as of any time shall be
deemed to include any document incorporated, or deemed to be incorporated,
therein by reference as of such time.
 
3. Registration Procedures.  If the Issuers file a Registration Statement
pursuant to Section 2(a) or Section 2(b), the following provisions shall apply:
 
(a) At or before the Effective Time of the Exchange Offer or the Shelf
Registration, as the case may be, the Issuers shall cause the Indenture to be
qualified under the Trust Indenture Act if not already qualified.
 
(b) In the event that such qualification would require the appointment of a new
trustee under the Indenture, the Issuers shall appoint a new trustee thereunder
pursuant to the applicable provisions of the Indenture.
 
8

--------------------------------------------------------------------------------


 
(c) In connection with the Issuers’ obligations with respect to the registration
of Exchange Notes as contemplated by Section 2(a) (the “Exchange Offer
Registration”); if applicable, the Issuers shall, as soon as practicable (or as
otherwise specified):
 
(i) prepare, file with the Commission and have declared effective, within the
time periods specified in Section 2(a), an Exchange Offer Registration Statement
on any form which may be utilized by the Issuers and which shall permit the
Exchange Offer to be effected as contemplated by Section 2(a);
 
(ii) as soon as practicable, prepare and file with the Commission such
amendments and supplements to such Exchange Offer Registration Statement and the
prospectus included therein as may be necessary to effect and maintain the
effectiveness of such Exchange Offer Registration Statement for the periods and
purposes contemplated in Section 2(a) hereof and as may be required by the
applicable rules and regulations of the Commission and the instructions
applicable to the form of such Exchange Offer Registration Statement; and
 
(iii) promptly notify the holders, and confirm such advice in writing, (A) when
such Exchange Offer Registration Statement or the prospectus included therein or
any prospectus amendment or supplement or post-effective amendment has been
filed, and, with respect to such Exchange Offer Registration Statement or any
post-effective amendment, when the same has become effective, (B) of any
comments by the Commission and by the blue sky or securities commissioner or
regulator of any state with respect thereto, or any request by the Commission
for amendments or supplements to such Exchange Offer Registration Statement or
prospectus or for additional information, (C) of the issuance by the Commission
of any stop order suspending the effectiveness of such Exchange Offer
Registration Statement or the initiation or, to the knowledge of the Issuers,
threatening of any proceedings for that purpose, (D) if at any time the
Representations and Warranties of the Issuers contemplated by Section 5 hereof
cease to be true and correct in all material respects, or (E) of the receipt by
the Issuers of any notification with respect to the suspension of the
qualification of the Exchange Notes for sale in any jurisdiction or the
initiation or, to the knowledge of the Issuers, threatening of any proceeding
for such purpose;
 
(iv) use their commercially reasonable efforts to obtain the withdrawal of any
order suspending the effectiveness of such Exchange Offer Registration Statement
or any post-effective amendment thereto as soon as practicable;
 
(v) to the extent necessary, use their commercially reasonable efforts to (A)
register or qualify the Exchange Notes under the securities laws or blue sky
laws of such jurisdictions as are contemplated by Section 2(a) no later than the
commencement of the Exchange Offer and (B) keep such registrations or
qualifications in effect and comply with such laws so as to permit the
continuance of offers, sales and dealings therein in such jurisdictions until
the completion of the Exchange Offer; provided, however, that neither of the
Issuers shall be required for any such purpose to (1) qualify as a foreign
corporation or limited liability company, as the case may be, in any
jurisdiction wherein it would not otherwise be required to qualify but for the
 
9

--------------------------------------------------------------------------------


 
requirements of this Section 3(c)(v), (2) consent to general service of process
in any such jurisdiction or (3) make any changes to its certificate of
incorporation or by-laws (or other organizational document) or any agreement
between it and holders of its ownership interests;
 
(vi) use their commercially reasonable efforts to obtain the consent or approval
of each governmental agency or authority, whether federal, state or local, which
may be required to effect the Exchange Offer Registration and the Exchange
Offer;
 
(vii)  provide a CUSIP number for all Exchange Notes, not later than the
applicable Effective Time;
 
(viii) comply with all applicable rules and regulations of the Commission, and
make generally available to their securityholders as soon as practicable but no
later than eighteen months after the effective date of such Exchange Offer
Registration Statement, an earnings statement of the Issuers and their
subsidiaries complying with Section 11(a) of the Securities Act (including, at
the option of the Issuers, Rule 158 thereunder);
 
(ix) mail to each holder a copy of the prospectus forming part of the Exchange
Offer Registration Statement, together with an appropriate letter of transmittal
and related documents;
 
(x) utilize the services of a depositary for the Exchange Offer which may be the
Trustee, any new trustee under the Indenture, or an affiliate of any of them;
 
(xi) permit holders to withdraw tendered Notes at any time prior to the close of
business, New York time, on the last business day on which the Exchange Offer is
open; and
 
(xii) prior to the Effective Time, provide a supplemental letter to the
Commission as contemplated in Exxon Capital Holdings Corporation (pub. avail.
May 13, 1988) and Morgan Stanley and Co., Inc. (pub. avail. June 5, 1991).
 
(d) As soon as practicable after the close of the Exchange Offer, the Issuers
shall:
 
(i) accept for exchange all Registrable Securities tendered and not validly
withdrawn pursuant to the Exchange Offer;
 
(ii) deliver to the Trustee for cancellation all Notes so accepted for exchange;
and
 
(iii) cause the Trustee promptly to authenticate and deliver to each holder a
principal amount of Exchange Notes equal to the principal amount of the
Registrable Securities of such holder so accepted for exchange.
 
10

--------------------------------------------------------------------------------


 
(e) In connection with the Issuers’ obligations with respect to the
Shelf  Registration, if applicable, the Issuers shall, as soon as practicable
(or as otherwise specified):
 
(i) prepare and file with the Commission within the time periods specified in
Section 2(b), a Shelf Registration Statement on any form which may be utilized
by the Issuers and which shall register all the Registrable Securities for
resale by the holders thereof in accordance with such method or methods of
disposition as may be specified by such of the holders as, from time to time,
may be Electing Holders and use their commercially reasonable efforts to cause
such Shelf Registration Statement to become or be declared effective within the
time periods specified in Section 2(b);
 
(ii) not less than thirty (30) calendar days prior to the anticipated Effective
Time of the Shelf Registration Statement, mail the Notice and Questionnaire to
the holders of Registrable Securities; except as provided in Section 2(b) and
Section 2(d) and as contemplated by Section 3(e)(iii), no holder shall be
entitled to be named as a selling securityholder in the Shelf Registration
Statement as of the Effective Time, and no holder shall be entitled to use the
prospectus forming a part thereof for resales of Registrable Securities at any
time, unless such holder has returned a completed and signed Notice and
Questionnaire to the Issuers by the deadline for response set forth therein;
provided, however, holders of Registrable Securities shall have at least twenty
(20) calendar days from the date on which the Notice and Questionnaire is first
mailed to such holders to return a completed and signed Notice and Questionnaire
to the Issuers;
 
(iii) after the Effective Time of the Shelf Registration Statement, upon the
request of any holder of Registrable Securities that is not then an Electing
Holder, promptly send a Notice and Questionnaire to such holder; provided that
the Issuers shall not be required to take any action to name such holder as a
selling securityholder in the Shelf Registration Statement or to enable such
holder to use the prospectus forming a part thereof for resales of Registrable
Securities until such holder has returned a completed and signed Notice and
Questionnaire to the Issuers;
 
(iv) as soon as practicable prepare and file with the Commission such amendments
and supplements to such Shelf Registration Statement and the prospectus included
therein as may be necessary to effect and maintain the effectiveness of such
Shelf Registration Statement for the period specified in Section 2(b) and as may
be required by the applicable rules and regulations of the Commission and the
instructions applicable to the form of such Shelf Registration Statement, and
furnish to the Electing Holders copies of any such supplement or amendment
simultaneously with or prior to its being used or filed with the Commission;
 
(v) comply with the provisions of the Securities Act with respect to the
disposition of all the Registrable Securities covered by such Shelf Registration
Statement in accordance with the intended methods of disposition by the Electing
Holders provided for in such Shelf Registration Statement;
 
(vi) provide the Electing Holders in advance of filing thereof with the
Commission, a draft of such Shelf Registration Statement, each prospectus
included
 
11

--------------------------------------------------------------------------------


 
therein or filed with the Commission and each amendment or supplement thereto
(including any documents incorporated by reference therein after the initial
filing), in each case in substantially the form to be filed with the Commission,
and shall use their commercially reasonable efforts to reflect in each such
document, when so filed with the Commission, such comments as are reasonably
proposed;
 
(vii) promptly notify each of the holders and the Electing Holders, and confirm
such advice in writing, (A) when such Shelf Registration Statement or the
prospectus included therein or any prospectus amendment or supplement or
post-effective amendment has been filed, and, with  respect to such Shelf
Registration Statement or any post-effective amendment, when the same has become
effective, (B) of any comments by the Commission and by the blue sky or
securities commissioner or regulator of any state with respect thereto, or any
request by the Commission for amendments or supplements to such Shelf
Registration Statement or prospectus or for additional information, (C) of the
issuance by the Commission of any stop order suspending the effectiveness of
such Shelf Registration Statement or the initiation or, to the knowledge of the
Issuers, threatening of any proceedings for that purpose, (D) of the receipt by
the Issuers of any notification with respect to the suspension of the
qualification of the Registrable Securities for sale in any jurisdiction or the
initiation or, to the knowledge of the Issuers, threatening of any proceeding
for such purpose or (E) if at any time when a prospectus is required to be
delivered under the Securities Act, that such Shelf Registration Statement,
prospectus, prospectus amendment or supplement or post-effective amendment does
not conform in all material respects to the applicable requirements of the
Securities Act and the Trust Indenture Act, or contains an untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary to make the statements therein not misleading in light of the
circumstances then existing;
 
(viii) use their commercially reasonable efforts to obtain the withdrawal of any
order suspending the effectiveness of such Shelf Registration Statement or any
post-effective amendment thereto as soon as practicable;
 
(ix) if requested by any Electing Holder, promptly incorporate in a prospectus
supplement or post-effective amendment such information as is required by the
applicable rules and regulations of the Commission, and as such Electing Holder
specifies should be included therein relating to the terms of the sale of such
Registrable Securities, including, without limitation, information (i) with
respect to the principal amount of Registrable Securities being sold by such
Electing Holder, the name and description of such Electing Holder, the offering
price of such Registrable Securities, and any discount, commission or other
compensation payable in respect thereof and (ii) with respect to any other
material terms of the offering of the Registrable Securities to be sold by such
Electing Holder; and make all required filings of such prospectus supplement or
post-effective amendment upon notification of the matters to be incorporated in
such prospectus supplement or post-effective amendment;
 
(x) furnish to each Electing Holder a copy of such Shelf Registration Statement,
each such amendment and supplement thereto (in each case including all exhibits
thereto upon request and documents incorporated by reference therein) and such
 
12

--------------------------------------------------------------------------------


 
number of copies of such Shelf Registration Statement (excluding exhibits
thereto and documents incorporated by reference therein unless specifically so
requested by such Electing Holder) and of the prospectus included in such Shelf
Registration Statement (including, without limitation, each preliminary
prospectus and any summary prospectus), in conformity in all material respects
with the applicable requirements of the Securities Act and the Trust Indenture
Act, and such other documents, as such Electing Holder may reasonably request in
order to facilitate the offering and disposition of the Registrable Securities
owned by such Electing Holder and to permit such Electing Holder to satisfy the
prospectus delivery requirements of the Securities Act; and the Issuers hereby
consent to the use of such prospectus (including, without limitation, such
preliminary and summary prospectus) and any amendment or supplement thereto by
each such Electing Holder, in each case in the form most recently provided to
such person by the Issuers, in connection with the offering and sale of the
Registrable Securities covered by the prospectus (including, without limitation,
such preliminary and summary prospectus) or any supplement or amendment thereto;
 
(xi) use their commercially reasonable efforts to (A) register or qualify the
Registrable Securities to be included in such Shelf Registration Statement under
such securities laws or blue sky laws of such jurisdictions as any Electing
Holder shall reasonably request, (B) keep such registrations or qualifications
in effect and comply with such laws so as to permit the continuance of offers,
sales and dealings therein in such jurisdictions during the period the Shelf
Registration is required to remain effective under Section 2(b) above and for so
long as may be necessary to enable any such Electing Holder to complete its
resale of Notes pursuant to such Shelf Registration Statement and (C) take any
and all other actions as may be reasonably necessary or advisable to enable each
such Electing Holder to consummate the disposition in such jurisdictions of such
Registrable Securities; provided, however, that none of the Issuers shall be
required for any such purpose to (1) qualify as a foreign corporation or limited
liability company, as the case may be, in any jurisdiction wherein it would not
otherwise be required to qualify but for the requirements of this Section
3(e)(xi), (2) consent to general service of process in any such jurisdiction or
(3) make any changes to its certificate of incorporation or by-laws (or other
organizational document) or any agreement between it and holders of its
ownership interests;
 
(xii) use their commercially reasonable efforts to obtain the consent or
approval of each governmental agency or authority, whether federal, state or
local, which may be required to effect the Shelf Registration or the offering or
sale in connection therewith or to enable the selling holder or holders to
offer, or to consummate the disposition of, their Registrable Securities;
 
(xiii) unless any Registrable Securities shall be in book-entry only form,
cooperate with the Electing Holders to facilitate the timely preparation and
delivery of certificates representing Registrable Securities to be sold, which
certificates, if so required by any securities exchange upon which any
Registrable Securities are listed, shall be penned, lithographed or engraved, or
produced by any combination of such methods, on steel engraved borders, and
which certificates shall not bear any restrictive legends;
 
13

--------------------------------------------------------------------------------


 
(xiv) provide a CUSIP number for all Registrable Securities, not later than the
applicable Effective Time;
 
(xv) include in the Shelf Registration Statement a “Plan of Distribution”
section with at least the information substantially in the form attached hereto
as Exhibit B, to the extent permitted by the rules, regulations, and form
requirements promulgated by the Commission, except to the extent revised
pursuant to comments received from the Staff of the Commission; and
 
(xvi) comply with all applicable rules and regulations of the Commission, and
make generally available to its securityholders as soon as practicable but in
any event not later than eighteen months after the effective date of such Shelf
Registration Statement, earnings statements of the Issuers and their respective
subsidiaries complying with Section 11(a) of the Securities Act (including, at
the option of the Issuers, Rule 158 thereunder).
 
(f) In the event that the Issuers are required, pursuant to Section 3(e)(vii)(E)
hereof, to notify the Electing Holders, the Issuers shall prepare and furnish to
each of the Electing Holders a reasonable number of copies of a prospectus
supplemented or amended so that, as thereafter delivered to purchasers of
Registrable Securities, such prospectus conforms in all material respects to the
applicable requirements of the Securities Act and the Trust Indenture Act, and
shall not contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading in light of the circumstances then existing. Each
Electing Holder agrees that upon receipt of any notice from the Issuers pursuant
to this Section 3(f), such Electing Holder shall forthwith discontinue the
disposition of Registrable Securities pursuant to the Shelf Registration
Statement applicable to such Registrable Securities until such Electing Holder
shall have received copies of such amended or supplemented prospectus, and if so
directed by the Issuers, such Electing Holder shall deliver to the Issuers (at
the Issuers’ expense) all copies, other than permanent file copies, then in such
Electing Holder’s possession of the prospectus covering such Registrable
Securities at the time of receipt of such notice.  Upon written notice to the
holders of Registrable Securities, the Issuers shall be entitled to suspend, for
a period of time (each, a “Suspension Period”), the use of any Registration
Statement or prospectus and shall not be required to amend or supplement the
Registration Statement, any related prospectus or any document incorporated
therein by reference if the Issuers determine in their reasonable good faith
judgment, after consultation with counsel, that the Registration Statement or
any prospectus may contain an untrue statement of a material fact or omit any
fact necessary to make the statements in the Registration Statement or
prospectus not misleading; provided that (A) there are no more than five (5)
Suspension Periods in any 12-month period, (B) the duration of any such
Suspension Periods may not exceed one-hundred twenty (120) days in the aggregate
in any 12-month period, and (C) the Issuers shall use their good faith efforts
to amend the Registration Statement and/or prospectus to correct such untrue
statement or omission as soon as reasonably practicable unless such amendment
would reasonably be expected to have a material adverse effect on any proposal
or plan of the Issuers to effect a merger, acquisition, disposition, financing,
reorganization, recapitalization or similar transaction, in each case that is
material to the Issuers.
 
14

--------------------------------------------------------------------------------


 
(g) In the event of a Shelf Registration, in addition to the information
required to be provided by each Electing Holder in its Notice and Questionnaire,
the Issuers may require such Electing Holder to furnish to the Issuers such
additional information regarding such Electing Holder and such Electing Holder’s
intended method of distribution of Registrable Securities as may be required in
order to comply with the Securities Act.  Each such Electing Holder agrees to
notify the Issuers as promptly as practicable of any inaccuracy or change in
information previously furnished by such Electing Holder to the Issuers or of
the occurrence of any event in either case as a result of which any prospectus
relating to such Shelf Registration contains or would contain an untrue
statement of a material fact regarding such Electing Holder or such Electing
Holder’s intended method of disposition of such Registrable Securities or omits
to state any material fact regarding such Electing Holder or such Electing
Holder’s intended method of disposition of such Registrable Securities required
to be stated therein or necessary to make the statements therein not misleading
in light of the circumstances then existing, and promptly to furnish to the
Issuers any additional information required to correct and update any previously
furnished information or required so that such prospectus shall not contain,
with respect to such Electing Holder or the disposition of such Registrable
Securities, an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in light of the circumstances then existing.
 
4. Registration Expenses.  The Issuers agree, subject to the last sentence of
this Section 4, to bear and to pay or cause to be paid promptly all expenses
incident to the Issuers’ performance of or compliance with this Agreement,
including, without limitation, (a) all Commission, filing and review fees and
expenses, (b) all fees and expenses in connection with the qualification of the
Notes for offering and sale under the securities laws and blue sky laws referred
to in Section 3(e)(xi) hereof, (c) all expenses relating to the preparation,
printing, production, distribution and reproduction of each registration
statement required to be filed hereunder, each prospectus included therein or
prepared for distribution pursuant hereto, each amendment or supplement to the
foregoing, the expenses of preparing the Notes for delivery and the expenses of
printing or producing any blue sky or legal investment memoranda and all other
documents in connection with the offering, sale or delivery of Notes to be
disposed of (including, without limitation, certificates representing the
Notes), (d) messenger, telephone and delivery expenses relating to the offering,
sale or delivery of Notes and the preparation of documents referred in clause
(c) above, (e) fees and expenses of the Trustee under the Indenture, any agent
of the Trustee and any reasonable fees and expenses for counsel for the Trustee
and of any collateral agent or custodian, (f) internal expenses (including,
without limitation, all salaries and expenses of the Issuers’ officers and
employees performing legal or accounting duties), (g) fees, disbursements and
expenses of counsel and independent certified public accountants of the Issuers,
(h) reasonable fees, disbursements and expenses of one counsel for the Electing
Holders retained in connection with a Shelf Registration, as selected by the
Electing Holders of at least a majority in aggregate principal amount of the
Registrable Securities held by Electing Holders (which counsel shall be
reasonably satisfactory to the Issuers), (i) any fees charged by securities
rating services for rating the Notes, and (j) reasonable fees, expenses and
disbursements of any other persons, including, without limitation, special
experts, retained by the Issuers in connection with such registration
(collectively, the “Registration Expenses”).  To the extent that any
Registration Expenses are incurred, assumed or paid by any holder of Registrable
Securities, the
 
15

--------------------------------------------------------------------------------


 
Issuers shall reimburse such person for the full amount of the Registration
Expenses so incurred, assumed or paid promptly after receipt of a request
therefor.
 
5. Indemnification.
 
(a) The Issuers agree, jointly and severally, to indemnify and hold harmless
each holder of Registrable Securities or Exchange Notes, as the case may be, the
affiliates, directors, officers, employees, members, managers and agents of each
such holder and each Person who controls any such holder within the meaning of
either the Securities Act or the Exchange Act, to the fullest extent permitted
by applicable law, from and against any and all losses, claims, damages,
liabilities and expenses to which they or any of them may become subject insofar
as such losses, claims, damages, liabilities and expenses (or actions in respect
thereof) arise out of or are based upon any untrue statement or alleged untrue
statement of a material fact contained in a Registration Statement as originally
filed or in any amendment thereof, or the Disclosure Package, or any
preliminary, final or summary prospectus or Free Writing Prospectus included in
any such Registration Statement, or in any amendment thereof or supplement
thereto, or arise out of or are based upon the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, and agrees to reimburse each such
indemnified party, as incurred, for any legal or other expenses reasonably
incurred by them in connection with investigating or defending any such loss,
claim, damage, liability or action (whether or not the indemnified party is a
party to any proceeding); provided, however, that the Issuers will not be liable
in any case to the extent that any such loss, claim, damage, liability or
expense arises (i) out of or is based upon any such untrue statement or alleged
untrue statement or omission or alleged omission made therein in reliance upon
and in conformity with written information furnished to the Issuers by or on
behalf of any such holder specifically for inclusion therein including, without
limitation, any notice and questionnaire, or (ii) out of sales of Registrable
Securities made during a Suspension Period after notice is given pursuant to
Section 3(f) hereof.  This indemnity agreement will be in addition to any
liability which the Issuers may otherwise have.
 
(b) Each holder severally (and not jointly) agrees to indemnify and hold
harmless the Issuers and any Parent, and each of their affiliates, directors,
employees, members, managers and agents and each Person who controls any Issuer
or any Parent within the meaning of either the Securities Act or the Exchange
Act, to the fullest extent permitted by applicable law, from and against any and
all losses, claims, damages or liabilities to which they or any of them may
become subject insofar as such losses, claims, damages or liabilities arise out
of or are based upon any untrue statement or alleged untrue statement of a
material fact contained in a Registration Statement as originally filed or in
any amendment thereof, or in the Disclosure Package or any Holder Free Writing
Prospectus, preliminary, final or summary prospectus included in any such
Registration Statement, or in any amendment thereof or supplement thereto, or
arise out of or are based upon the omission or alleged omission to state therein
a material fact required to be stated therein or necessary to make the
statements therein not misleading, to the extent, but only to the extent, that
any such untrue statement or alleged untrue statement or omission or alleged
omission is contained in any written information relating to such holder
furnished to the Issuers by or on behalf of such holder specifically for
inclusion therein; provided, however, that the total amount to be indemnified by
such holder pursuant to this Section 5(b) shall be limited to the net proceeds
(after deducting underwriters’ discounts and
 
16

--------------------------------------------------------------------------------


 
commissions) received by such holder in the offering to which such Registration
Statement or prospectus relates.  This indemnity agreement will be in addition
to any liability which the Issuers may otherwise have.
 
(c) Promptly after receipt by an indemnified party under this Section 5 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 5, notify the indemnifying party in writing of the commencement thereof;
but the failure so to notify the indemnifying party (i) will not relieve it from
liability under paragraph (a) or (b) above unless and to the extent such action
and such failure results in material prejudice to the indemnifying party and
forfeiture by the indemnifying party of substantial rights and defenses; and
(ii) will not, in any event, relieve the indemnifying party from any obligations
to any indemnified party other than the indemnification obligation provided in
paragraph (a) or (b) above.  The indemnifying party shall be entitled to
participate therein and, to the extent that it shall wish, jointly with any
other indemnifying party similarly notified, to assume the defense thereof, with
counsel satisfactory to such indemnified party (who shall not, except with the
consent of the indemnified party, be counsel to the indemnifying party), and,
except as provided in the next sentence, after notice from the indemnifying
party to such indemnified party of its election to so assume the defense
thereof, the indemnifying party shall not be liable to such indemnified party
for any legal expenses of other counsel or any other expenses subsequently
incurred by such indemnified party in connection with the defense thereof other
than reasonable costs of investigation.  Notwithstanding the indemnifying
party’s rights in the prior sentence, the indemnified party shall have the right
to employ its own counsel (and one local counsel), and the indemnifying party
shall bear the reasonable fees, costs and expenses of such separate counsel if
(i) the use of counsel chosen by the indemnifying party to represent the
indemnified party would present such counsel with a conflict of interest; (ii)
the actual or potential defendants in, or targets of, any such action include
both the indemnified party and the indemnifying party and the indemnified party
shall have reasonably concluded that there may be legal defenses available to it
and/or other indemnified parties which are different from or additional to those
available to the indemnifying party; (iii) the indemnifying party shall not have
employed counsel satisfactory to the indemnified party to represent the
indemnified party within a reasonable time after notice of the institution of
such action; or (iv) the indemnifying party shall authorize the indemnified
party to employ separate counsel at the expense of the indemnifying party.  No
indemnifying party shall, in connection with any one action or separate but
substantially similar or related actions in the same jurisdiction arising out of
the same general circumstances or allegations, be liable for the fees and
expenses of more than one separate firm of attorneys (in addition to any local
counsel) for all indemnified parties.  An indemnifying party shall not be liable
under this Section 5 to any indemnified party regarding any settlement or
compromise or consent to the entry of any judgment with respect to any pending
or threatened claim, action, suit or proceeding in respect of which
indemnification or contribution may be sought hereunder (whether or not the
indemnified parties are actual or potential parties to such claim or action)
unless such settlement, compromise or consent is consented to by such
indemnifying party, which consent shall not be unreasonably withheld.  No
indemnifying party, in the defense of any such claim or litigation, shall,
except with the consent of each indemnified party, consent to entry of any
judgment or enter into any settlement or compromise that does not include as an
unconditional term thereof the giving by the claimant or plaintiff therein, to
such indemnified party, of a full and final release from all liability in
respect to such claim or litigation.
 
17

--------------------------------------------------------------------------------


 
(d) In the event that the indemnity provided in Section 5(a) or Section 5(b)
above is unavailable to or insufficient to hold harmless an indemnified party
for any reason, then each applicable indemnifying party agrees to contribute to
the aggregate losses, claims, damages and liabilities (including, without
limitation, legal or other expenses reasonably incurred in connection with
investigating or defending same) to which such indemnifying party may be subject
in such proportion as is appropriate to reflect the relative benefits received
by the indemnifying party on the one hand and by the indemnified party on the
other from the offering of the Registrable Securities.  If, however, the
allocation provided by the immediately preceding sentence is not permitted by
applicable law, then each indemnifying party shall contribute to such amount
paid or payable by such indemnified party in such proportion as is appropriate
to reflect not only such relative benefits but also the relative fault of the
indemnifying party on the one hand and the indemnified party on the other in
connection with the statements or omissions which resulted in such losses,
claims, damages or liabilities (or actions in respect thereof), as well as any
other relevant equitable considerations.  The relative fault shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission or alleged omission to state a
material fact relates to information supplied by the indemnifying party on the
one hand or the indemnified party on the other and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.  The parties agree that it would not be just and
equitable if contribution pursuant to this Section 5(d) were determined by pro
rata allocation or by any other method of allocation which does not take account
of the equitable considerations referred to above in this Section 5(d).  The
amount paid or payable by an indemnified party as a result of the losses,
claims, damages or liabilities (or actions in respect thereof) referred to above
in this Section 5(d) shall be deemed to include any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such action or claim.  Notwithstanding the provisions of this
Section 5(d), no Person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation.  For purposes of this Section 5, each Person who controls any
holder of Registrable Securities, agent or underwriter within the meaning of
either the Securities Act or the Exchange Act and each director, officer,
employee and agent of any such holder, agent or underwriter shall have the same
rights to contribution as such holder, agent or underwriter, and each Person who
controls the Issuers within the meaning of either the Securities Act or the
Exchange Act and each officer and director of the Issuers shall have the same
rights to contribution as the Issuers, subject in each case to the applicable
terms and conditions of this Section 5(d).
 
(e) The provisions of this Section 5 will remain in full force and effect,
regardless of any investigation made by or on behalf of any holder of
Registrable Securities or the Issuers or any of the officers, directors or
controlling Persons referred to in this Section 5 hereof, and will survive the
transfer of Registrable Securities.
 
(f) To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which it would otherwise be liable under this
Section 5 to the fullest extent permitted by law; provided, however, that: (i)
no Person involved in the sale of Registrable Securities which Person is guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the 1933
Act) in connection with such sale shall be entitled to contribution from any
 
18

--------------------------------------------------------------------------------


 
Person involved in such sale of Registrable Securities who was not guilty of
fraudulent misrepresentation; and (ii) contribution by any seller of Registrable
Securities shall be limited in amount to the net amount of proceeds received by
such seller from the sale of such Registrable Securities pursuant to such Shelf
Registration.
 
6. Rule 144 and Rule 144A; Other Exemptions.  With a view to making available to
the holders of Registrable Securities the benefits of Rule 144 and Rule 144A
promulgated under the Securities Act and other rules and regulations of the
Commission that may at any time permit a holder of Registrable Securities to
sell such securities to the public without registration, the Issuers covenant
that they will (i) file in a timely manner all reports and other documents
required, if any, to be filed by them under the Securities Act and Exchange Act
and the rules and regulations adopted thereunder and (ii) make available
information necessary to comply with Rule 144 and Rule 144A, if available with
respect to resales of the Registrable Securities under the Securities Act, at
all times, all to the extent required from time to time to enable such holder to
sell Registrable Securities without registration under the Securities Act within
the limitation of the exemptions provided by (x) Rule 144 and Rule 144A
promulgated under the Securities Act (if available with respect to resales of
the Registrable Securities), as such rules may be amended from time to time or
(y) any other rules or regulations now existing or hereafter adopted by the
Commission.  Upon the reasonable request of any holder of Registrable
Securities, the Issuers will deliver to such holder a written statement as to
whether they have complied with such information requirements, and, if not, the
specific reasons for non-compliance.
 
7. Miscellaneous.
 
(a) No Inconsistent Agreements.  The Issuers shall not hereafter enter into any
agreement with respect to its securities which is inconsistent with or violates
the rights granted to the holders of Registrable Securities in this Agreement.
 
(b) Adjustments Affecting Registrable Securities.  The Issuers shall not take
any action, or permit any change to occur, with respect to its securities which
would materially and adversely affect the ability of the holders of Registrable
Securities to include such Registrable Securities in a registration undertaken
pursuant to this Agreement or which would materially and adversely affect the
marketability of such Registrable Securities in any such registration (including
effecting a stock split or a combination of shares).
 
(c) Remedies; Specific Performance.  Any Person having rights under any
provision of this Agreement shall be entitled to enforce such rights
specifically, to recover damages caused by reason of any breach of any provision
of this Agreement and to exercise all other rights existing in their favor. The
parties hereto agree and acknowledge that money damages would not be an adequate
remedy for any breach of the provisions of this Agreement and that any party may
in its sole discretion apply to any court of law or equity of competent
jurisdiction for specific performance and/or injunctive relief (without posting
any bond or other security) in order to enforce or prevent violation of the
provisions of this Agreement and shall not be required to prove irreparable
injury to such party or that such party does not have an adequate remedy at law
with respect to any breach of this Agreement (each of which elements the parties
admit). The parties hereto further agree and acknowledge that each and every
 
19

--------------------------------------------------------------------------------


 
obligation applicable to it and contained in this Agreement shall be
specifically enforceable against it and hereby waives and agrees not to assert
any defenses against an action for specific performance of their respective
obligations hereunder.  All rights and remedies existing under this Agreement
are cumulative to, and not exclusive of, any rights or remedies available under
this Agreement or otherwise.
 
(d) Successors and Assigns.  All covenants and agreements in this Agreement by
or on behalf of any of the parties hereto shall bind and only inure to the
benefit of the respective successors and assigns of the parties hereto whether
so expressed or not. In addition, whether or not any express assignment has been
made, the provisions of this Agreement which are for the benefit of purchasers
or holders of Registrable Securities are also for the benefit of, and
enforceable by, any subsequent holder of Registrable Securities. No assignment
or delegation of this Agreement by the Issuers, or any of the Issuers’ rights,
interests or obligations hereunder, shall be effective against any holder
without the prior written consent of such holder.
 
(e) Severability.  Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.
 
(f) Counterparts.  This Agreement may be executed simultaneously in two or more
counterparts, any one of which need not contain the signatures of more than one
party, but all such counterparts taken together shall constitute one and the
same Agreement.
 
(g) Descriptive Headings; Interpretation; No Strict Construction.  The
descriptive headings of this Agreement are inserted for convenience only and do
not constitute a substantive part of this Agreement. Whenever required by the
context, any pronoun used in this Agreement shall include the corresponding
masculine, feminine or neuter forms, and the singular forms of nouns, pronouns,
and verbs shall include the plural and vice versa. Reference to any agreement,
document, or instrument means such agreement, document, or instrument as amended
or otherwise modified from time to time in accordance with the terms thereof,
and, if applicable, hereof. The words “include”, “includes” or “including” in
this Agreement shall be deemed to be followed by “without limitation”. The use
of the words “or,” “either” or “any” shall not be exclusive. The parties hereto
have participated jointly in the negotiation and drafting of this Agreement. If
an ambiguity or question of intent or interpretation arises, this Agreement
shall be construed as if drafted jointly by the parties hereto, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any of the provisions of this Agreement.  All
references to laws, rules, regulations and forms in this Agreement shall be
deemed to be references to such laws, rules, regulations and forms, as amended
from time to time or, to the extent replaced, the comparable successor thereto
in effect at the time.  All references to agencies, self-regulatory
organizations or governmental entities in this Agreement shall be deemed to be
references to the comparable successor thereto.
 
(h) Governing Law.  This Agreement and the exhibits and schedules hereto shall
be governed by, and construed in accordance with, the laws of the State of New
York, without giving effect to any choice of law or conflict of law rules or
provisions (whether of the
 
20

--------------------------------------------------------------------------------


 
State of New York or any other jurisdiction) to the extent such rules or
provisions would cause the application of the laws of any jurisdiction other
than the State of New York.
 
(i) Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given when (a) delivered personally to
the recipient, (b) telecopied or sent by facsimile to the recipient, or (c) one
(1) Business Day after being sent to the recipient by reputable overnight
courier service (charges prepaid). Such notices, demands and other
communications shall be sent to the Issuers at the address set forth below and
to any holder of Registrable Securities at the address set forth on the
signature page hereto, or at such address or to the attention of such other
Person as the recipient party has specified by prior written notice to the
sending party. The Issuers’ address is:
 
Charter Communications, Inc.
12405 Powerscourt Drive
St. Louis, Missouri  63131
Attention:  General Counsel
 
with copies to:
 
Attn: Christian O. Nagler, Esq.
Kirkland & Ellis LLP
601 Lexington Avenue
New York, NY 10022-4611
Facsimile:  (212) 446-4900
 
Notice to the holders shall be sent to:
 
Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, New York 10019-6064
Attention: Lawrence G. Wee
Facsimile: (212) 757-3990
 
and to:
 
Skadden, Arps, Slate, Meagher & Flom LLP
300 South Grand Avenue
Los Angeles, CA 90071
Attention: Nicholas P. Saggese
Facsimile: (213) 687-5600
 
If any time period for giving notice or taking action hereunder expires on a day
which is a Saturday, Sunday or legal holiday in the State of New York or the
jurisdiction in which the Issuers’ principal office is located, the time period
shall automatically be extended to the Business Day immediately following such
Saturday, Sunday or legal holiday.
 
21

--------------------------------------------------------------------------------


 
(j) Delivery by Facsimile. This Agreement, the agreements referred to herein,
and each other agreement or instrument entered into in connection herewith or
therewith or contemplated hereby or thereby, and any amendments hereto or
thereto, to the extent signed and delivered by means of a facsimile machine or
other electronic means, shall be treated in all manner and respects as an
original agreement or instrument and shall be considered to have the same
binding legal effect as if it were the original signed version thereof delivered
in person. At the request of any party hereto or to any such agreement or
instrument, each other party hereto or thereto shall reexecute original forms
thereof and deliver them to all other parties. No party hereto or to any such
agreement or instrument shall raise the use of a facsimile machine or other
electronic means to deliver a signature or the fact that any signature or
agreement or instrument was transmitted or communicated through the use of a
facsimile machine or other electronic means as a defense to the formation or
enforceability of a contract and each such party forever waives any such
defense.
 
(k) Waiver of Jury Trial. Each of the parties to this Agreement hereby agrees to
waive its respective rights to a jury trial of any claim or cause of action
based upon or arising out of this Agreement. The scope of this waiver is
intended to be all-encompassing of any and all disputes that may be filed in any
court and that relate to the subject matter of this Agreement, including
contract claims, tort claims and all other common law and statutory claims. Each
party hereto acknowledges that this waiver is a material inducement to enter
into this Agreement, that each has already relied on this waiver in entering
into this Agreement, and that each will continue to rely on this waiver in their
related future dealings. Each party hereto further warrants and represents that
it has reviewed this waiver with its legal counsel and that it knowingly and
voluntarily waives its jury trial rights following consultation with legal
counsel. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY
REFERRING TO THIS SECTION 7(k) AND EXECUTED BY EACH OF THE PARTIES HERETO), AND
THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS TO THIS AGREEMENT. In the event of litigation, this Agreement may
be filed as a written consent to a trial by the court.
 
(l) Arm’s Length Agreement.  Each of the parties to this Agreement agrees and
acknowledges that this Agreement has been negotiated in good faith, at arm’s
length, and not by any means prohibited by law.
 
(m) Sophisticated Parties; Advice of Counsel.  Each of the parties to this
Agreement specifically acknowledges that (a) it is a knowledgeable, informed,
sophisticated Person capable of understanding and evaluating the provisions set
forth in this Agreement and (ii) it has been fully advised and represented by
legal counsel of its own independent selection and has relied wholly upon its
independent judgment and the advice of such counsel in negotiating and entering
into this Agreement.
 
(n) Entire Agreement.  This Agreement, together with Schedule I attached hereto,
and any certificates, documents, instruments and writings that are delivered
pursuant hereto, constitutes the entire agreement and understanding of the
parties in respect of the subject matter hereof and supersedes all prior
understandings, agreements or representations by or
 
22

--------------------------------------------------------------------------------


 
among the parties, written or oral, to the extent they relate in any way to the
subject matter hereof.
 
(o) Attorneys’ Fees.  In the event of litigation or other proceedings in
connection with or related to this Agreement, the prevailing party in such
litigation or proceeding shall be entitled to reimbursement from the opposing
party of all reasonable expenses, including, without limitation, reasonable
attorneys’ fees and expenses of investigation in connection with such litigation
or proceeding.
 
(p) Certification.  Within fifteen (15) business days following receipt of
written request from the Issuers by any holder (which request shall not be made
more than twice in any calendar year), such holder shall certify to the Issuers
that such holder continues to hold Registrable Securities (the
“Certification”).  If a holder fails to provide the Certification within the
fifteen (15) business day period referred to in the immediately preceding
sentence, the Issuers reserve the right, in their sole discretion, to remove
such holder’s Registrable Securities from a Registration Statement within
fifteen (15) business days after receipt by such holder of a second written
notice specifying that the holder may be removed from such Registration
Statement unless such holder provides the Certification within such subsequent
fifteen (15) business day period.
 
(q) Use of FWP.  No holder shall use a Holder Free Writing Prospectus without
the prior written consent of the Issuers, which shall not be unreasonably
withheld.
 
(r) Notification of Status.  Each holder shall notify the Issuers by written
notice within ten (10) business days from the first day on which the holder no
longer holds Registrable Securities.
 
(s) Acknowledgement.  Each holder understands that in can only participate in an
Exchange Offer if: (i) it acquired the Registrable Securities in the ordinary
course of business; and (ii) it does not engage in, intend to engage in, or have
arrangements to participate in a distribution (within the meaning of the
Securities Act) of the Exchange Notes.
 
(t) Termination.  The obligations of the Issuers and of any holder, other than
those obligations contained in Section 5, shall terminate with respect to the
Issuers and such holder as soon as both (A) such holder no longer holds any
Registrable Securities and (B) such holder is no longer a Restricted Holder or
otherwise subject to the volume limitations set forth in Rule 144(e) promulgated
under the Securities Act or any successor provision thereto with respect to
Registrable Securities.
 
(u) Note Guarantee.  The obligations of the Issuers hereunder, including,
without limitation, under Section 2, will be deemed satisfied if satisfied by
any Parent that provides a Note Guarantee.
 

 
23

--------------------------------------------------------------------------------

 

If the foregoing is in accordance with your understanding, please sign and
return to us counterparts hereof, and upon the acceptance hereof by you, on
behalf of each of the holders, this letter and such acceptance hereof shall
constitute a binding agreement between each of the holders and the Issuers.
 
IN WITNESS WHEREOF, each undersigned holders and the Issuers have caused their
respective signature page to this Registration Rights Agreement to be duly
executed as of the date first written above.
 
ISSUERS:
 
CCH II, LLC, as an Issuer
 
By:_____________________
Name:
Title:


 
CCH II CAPITAL CORP.
as an Issuer
 
By:_____________________
Name:
Title:
 
 



 
[Signature Page to Exchange and Registration Rights Agreement]
 
 

--------------------------------------------------------------------------------

 



 

 
[_______]_____________________________
By:           
Name:
Title:
Address:



 

 
[_______]_____________________________
By:           
Name:
Title:
Address:



 

 
[_______]_____________________________
By:           
Name:
Title:



 

 
[_______]_____________________________
By:           
Name:
Title:
Address:



 

 
[_______]_____________________________
By:           
Name:
Title:
Address:



 



 
[Signature Page to Exchange and Registration Rights Agreement]
 
 

--------------------------------------------------------------------------------

 



 
EXHIBIT A
 


 
CCH II, LLC
 
CCH II CAPITAL CORP.
 
INSTRUCTION TO DTC PARTICIPANTS
 
(Date of Mailing)
 
URGENT — IMMEDIATE ATTENTION REQUESTED
 
DEADLINE FOR RESPONSE:  [DATE](1)
 
The Depository Trust Company (“DTC”) has identified you as a DTC Participant
through which beneficial interests in the CCH II, LLC (“CCH II”) and CCH II
Capital Corp. (collectively, the “Issuers”) 13.50% Senior Notes due 2016 (the
“Notes”) are held.
 
The Issuers are in the process of registering the Notes under the Securities Act
of 1933, as amended, for resale by the beneficial owners thereof. In order to
have their Notes included in the Exchange and Registration Statement, beneficial
owners must complete and return the enclosed Notice of Registration Statement
and Selling Securityholder Questionnaire.
 
It is important that beneficial owners of the Notes receive a copy of the
enclosed materials as soon as possible as their rights to have the Notes
included in the registration statement depend upon their returning the Notice
and Questionnaire by [_________].  Please forward a copy of the enclosed
documents to each beneficial owner that holds interests in the Notes through
you.  If you require more copies of the enclosed materials or have any questions
pertaining to this matter, please contact the Issuers c/o CCH II, LLC, 12405
Powerscourt Drive, St. Louis, Missouri, 63131, Attention:  General Counsel.
 
_____________
 
(1)  Not less than twenty (20) calendar days from date of mailing.
 


 
A-1
 

 
 
 

--------------------------------------------------------------------------------

 



 
CCH II, LLC
 
CCH II CAPITAL CORP.
 
Notice of Registration Statement
 
and
 
Selling Securityholder Questionnaire
 
(Date)
 
Reference is hereby made to the Exchange and Registration Rights Agreement (the
“Registration Rights Agreement”) among the Issuers and the holders named
therein.  Pursuant to the Registration Rights Agreement, the Issuers have filed
with the United States Securities and Exchange Commission (the “Commission”) a
registration statement on Form [    ] (the “Shelf Registration Statement”) for
the registration and resale under Rule 415 of the Securities Act of 1933, as
amended (the “Securities Act”), of the Issuers’ Notes.  A copy of the
Registration Rights Agreement is attached hereto.  All capitalized terms not
otherwise defined herein shall have the meanings ascribed thereto in the
Registration Rights Agreement.
 
Each beneficial owner of Registrable Securities is entitled to have the
Registrable Securities beneficially owned by it included in the Shelf
Registration Statement.  In order to have Registrable Securities included in the
Shelf Registration Statement, this Notice of Registration Statement and Selling
Securityholder Questionnaire (“Notice and Questionnaire”) must be completed,
executed and delivered to the Issuers’ counsel at the address set forth herein
for receipt ON OR BEFORE [Deadline for Response].  Beneficial owners of
Registrable Securities who do not complete, execute and return this Notice and
Questionnaire by such date (i) will not be named as selling securityholders in
the Shelf Registration Statement and (ii) may not use the prospectus forming a
part thereof for resales of Registrable Securities.
 
Certain legal consequences arise from being named as a selling securityholder in
the Shelf Registration Statement and related prospectus. Accordingly, holders
and beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling securityholder in the Shelf Registration Statement and
related prospectus.
 


 
A-2
 

 
 
 

--------------------------------------------------------------------------------

 

ELECTION
 
The undersigned holder (the “Selling Securityholder”) of Registrable Securities
hereby elects to include in the Shelf Registration Statement the Registrable
Securities beneficially owned by it and listed below in Item (3).  The
undersigned, by signing and returning this Notice and Questionnaire, agrees to
be bound with respect to such Registrable Securities by the terms and conditions
of this Notice and Questionnaire and the Registration Rights Agreement,
including, without limitation, Section 5 of the Registration Rights Agreement,
as if the undersigned Selling Securityholder were an original party thereto.
 
Upon any sale of Registrable Securities pursuant to the Shelf Registration
Statement, the Selling Securityholder will be required to deliver to the Issuers
and the Trustee the Notice of Transfer Pursuant to Registration Statement set
forth in Exhibit C to the Registration Rights Agreement within ten (10) business
days of such transfer.
 
The Selling Securityholder hereby provides the following information to the
Issuers and represents and warrants that such information is accurate and
complete:
 
QUESTIONNAIRE
 
(1)           (i)           Full Legal Name of Selling Securityholder:
 
(ii)          Full Legal Name of Registered Holder (if not the same as in (i)
above) of Registrable Securities Listed in Item (3) below:
 
(iii)         Full Legal Name of DTC Participant (if applicable and if not the
same as (ii) above) Through Which Registrable Securities Listed in Item (3)
below are held:
 
(iv)         Full name of person or persons who have voting or investment
control of the Registrable Securities:
 
(2)           Address for Notices to Selling Securityholder:
 
_______________________________
 
_______________________________
 
_______________________________
 
Telephone:                                ______________________________
 
Fax:                                             ______________________________
 
Contact Person:                        ______________________________
 
(3)           Beneficial Ownership of Notes:
 

 
A-3
 

 
 

--------------------------------------------------------------------------------


 
    Except as set forth below in this Item (3), the undersigned does not
beneficially own any Notes.
 
(a)           Principal amount of Registrable Securities beneficially owned:
 
______________________________________________
 
______________________________________________

 
CUSIP No(s). of such Registrable Securities:  
____________________________                                                                                                                
 
(b)           Principal amount of Notes other than Registrable Securities
beneficially owned:
 
______________________________________________

 
CUSIP No(s). of such other Notes:   
____________________________                                                                                                                
 
(c)           Principal amount of Registrable Securities which the undersigned
wishes to be included in the Registration Statement: _______________________
 
CUSIP No(s). of such Registrable Securities to be included in the Registration
Statement: ____________________________
 
(4)           Beneficial Ownership of Other Securities of the Issuers:
 
Except as set forth below in this Item (4), the undersigned Selling
Securityholder is not the beneficial or registered owner of any other securities
of the Issuers other than the Notes listed above in Item (3).
 
State any exceptions here:
 
(5)           Relationships with the Issuers:
 
Except as set forth below, neither the Selling Securityholder nor any of its
affiliates, officers, directors or principal equity holders (5% or more) has
held any position or office or has had any other material relationship with the
Issuers (or their respective predecessors or affiliates) during the past three
years.
 
State any exceptions here:
 
(6)           Plan of Distribution:
 
Except as set forth below, the undersigned Selling Securityholder intends to
distribute the Registrable Securities listed above in Item (3) only as follows
(if at all):  All or any portion of such Registrable Securities may be sold from
time to time directly by the undersigned Selling Securityholder or,
alternatively, through one or more underwriters, broker-dealers or agents.  Such
Registrable Securities may be sold in one or more transactions at fixed prices,
at prevailing market prices at the time of sale, at varying prices determined at
the time of sale, or at negotiated prices.  Such sales may be effected in
transactions (which may involve crosses or
 

 
A-4
 

 

--------------------------------------------------------------------------------


 
block transactions) (i) on any national securities exchange or quotation service
on which the Registrable Securities may be listed or quoted at the time of sale,
(ii) in the over-the-counter market, (iii) in transactions otherwise than on
such exchanges or services or in the over-the-counter market, or (iv) through
the writing of options, whether such options are listed on an options exchange
or otherwise, (v) ordinary brokerage transactions and transactions in which the
broker-dealer solicits purchasers, (vi) block trades in which the broker-dealer
will attempt to sell the shares as agent but may position and resell a portion
of the block as principal to facilitate the transaction, (vii) purchases by a
broker-dealer as principal and resale by the broker-dealer for its account,
(viii) an exchange distribution in accordance with the rules of the applicable
exchange, (ix) privately negotiated transactions, (x) short sales, (xi) sales
pursuant to Rule 144 or Rule 144A, (xii) broker-dealers may agree with the
selling securityholder to sell a specified number of shares at a stipulated
price per share, (xiii) a combination of any such methods of sale, and (xiv) any
other method permitted pursuant to applicable law.  In connection with sales of
the Registrable Securities or otherwise, the Selling Securityholder may enter
into hedging transactions with broker-dealers, which may in turn engage in short
sales of the Registrable Securities in the course of hedging the positions they
assume.  The Selling Securityholder may also sell Registrable Securities short
and deliver Registrable Securities to close out such short positions, or loan or
pledge Registrable Securities to broker-dealers that in turn may sell such
Notes.
 
State any exceptions here:
 
By signing below, the Selling Securityholder acknowledges that it understands
its obligation to comply, and agrees that it will comply, with the provisions of
the 1934 Act including, without limitation, Regulation M.
 
In the event that the Selling Securityholder transfers all or any portion of the
Registrable Securities listed in Item (3) above after the date on which such
information is provided to the Issuers, the Selling Securityholder agrees to
notify the transferee(s) at the time of the transfer of its rights and
obligations under this Notice and Questionnaire and the Registration Rights
Agreement.
 
By signing below, the Selling Securityholder consents to the disclosure of the
information contained herein in its answers to Items (1) through (6) above and
the inclusion of such information in the Shelf Registration Statement and
related prospectus.  The Selling Securityholder understands that such
information will be relied upon by the Issuers and Charter Holdings in
connection with the preparation of the Shelf Registration Statement and related
prospectus.
 
By signing below, the undersigned hereby represents and warrants that it is
entitled under the terms of the Registration Rights Agreement to have all of its
Registrable Securities included in the Registration Statement and cannot sell
such Registrable Securities in one transaction under Rule 144 solely because of
the provisions of Rule 144.
 
In accordance with the Selling Securityholder’s obligation under Section 3(e) of
the Registration Rights Agreement to provide such information as may be required
by law for inclusion in the Shelf Registration Statement, the Selling
Securityholder agrees to promptly
 

 
A-5
 

 

--------------------------------------------------------------------------------


 
notify the Issuers of any inaccuracies or changes in the information provided
herein which may occur subsequent to the date hereof at any time while the Shelf
Registration Statement remains in effect.  All notices hereunder and pursuant to
the Registration Rights Agreement shall be made in writing, by hand-delivery,
first-class mail, or air courier guaranteeing overnight delivery as follows:
 
(i)           To the Issuers:
 
CCH II, LLC
CCH II Capital Corp.
12405 Powerscourt Drive
St. Louis, Missouri  63131
Attention:  General Counsel
 
with a copy to:
 
Kirkland & Ellis LLP
153 East 53rd Street
New York, NY 10022
Attn: Christian O. Nagler


Once this Notice and Questionnaire is executed by the Selling Securityholder and
received by the Issuers’ counsel, the terms of this Notice and Questionnaire,
and the representations and warranties contained herein, shall be binding on,
shall inure to the benefit of and shall be enforceable by the respective
successors, heirs, personal representatives, and assigns of the Issuers and the
Selling Securityholder (with respect to the Registrable Securities beneficially
owned by such Selling Securityholder and listed in Item (3) above).  This
Agreement shall be governed in all respects by the laws of the State of New York
without giving effect to any provisions relating to conflicts of laws.
 
The undersigned represents and warrants that it holds Registrable Securities and
is entitled to have such Registrable Securities included in a Registration
Statement.
 
IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.
 
Dated:  ____________________
 


______________________________________________________________________
Selling Securityholder
(Print/type full legal name of beneficial owner of Registrable Securities)
 
By:  ___________________________________________
 
Name:
Title:
 

 
A-6
 

 

--------------------------------------------------------------------------------


 
PLEASE RETURN THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE FOR RECEIPT ON
OR BEFORE [DEADLINE FOR RESPONSE] TO THE ISSUERS’ COUNSEL AT:
 
Kirkland & Ellis LLP
153 East 53rd Street
New York, NY 10022
Attn: Christian O. Nagler
 


 
A-7
 

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
PLAN OF DISTRIBUTION


We are registering our 13.50% Senior Notes due 2016 to permit the resale of such
securities.  We will not receive any of the proceeds from the sale by the
selling securityholder of the securities.
 
The selling securityholder may sell all or a portion of the securities
beneficially owned by it and offered hereby from time to time directly or
through one or more underwriters, broker-dealers or agents. If the securities
are sold through underwriters or broker-dealers, the selling securityholder will
be responsible for underwriting discounts or commissions or agent’s commissions.
The securities may be sold in one or more transactions at fixed prices, at
prevailing market prices at the time of the sale, at varying prices determined
at the time of sale, or at negotiated prices. These sales may be effected in
transactions, which may involve crosses or block transactions,
 
·  
on any national securities exchange or quotation service on which the securities
may be listed or quoted at the time of sale;

 
·  
in the over-the-counter market;

 
·  
in transactions otherwise than on these exchanges or systems or in the
over-the-counter market;

 
·  
through the writing of options, whether such options are listed on an options
exchange or otherwise;

 
·  
ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 
·  
block trades in which the broker-dealer will attempt to sell the shares as agent
but may position and resell a portion of the block as principal to facilitate
the transaction;

 
·  
purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 
·  
an exchange distribution in accordance with the rules of the applicable
exchange;

 
·  
privately negotiated transactions;

 
·  
short sales;

 
·  
sales pursuant to Rule 144 or Rule 144A;

 
·  
broker-dealers may agree with the selling securityholder to sell a specified
number of such shares at a stipulated price per share;

 
·  
a combination of any such methods of sale; and

 

 
B-1
 

 

--------------------------------------------------------------------------------


 
·  
any other method permitted pursuant to applicable law.

 
If the selling securityholders effect such transactions by selling securities to
or through underwriters, broker-dealers or agents, such underwriters,
broker-dealers or agents may receive commissions in the form of discounts,
concessions or commissions from the selling securityholders or commissions from
purchasers of the securities for whom they may act as agent or to whom they may
sell as principal (which discounts, concessions or commissions as to particular
underwriters, broker-dealers or agents may be in excess of those customary in
the types of transactions involved). In connection with sales of the securities,
the selling securityholders may enter into hedging transactions with
broker-dealers, which may in turn engage in short sales of the securities in the
course of hedging in positions they assume. The selling securityholder may also
sell securities short and deliver securities covered by this prospectus to close
out short positions and to return borrowed shares in connection with such short
sales. The selling securityholder may also loan or pledge securities to
broker-dealers that in turn may sell such securities.
 
The selling securityholders and any broker-dealer participating in the
distribution of the securities may be deemed to be “underwriters” within the
meaning of the Securities Act of 1933, and any commission paid, or any discounts
or concessions allowed to, any such broker-dealer may be deemed to be
underwriting commissions or discounts under the Securities Act of 1933. At the
time a particular offering of the securities is made, a prospectus supplement,
if required, will be distributed which will set forth the aggregate amount of
shares of securities being offered and the terms of the offering, including the
name or names of any broker-dealers or agents, any discounts, commissions and
other terms constituting compensation from the selling securityholders and any
discounts, commissions or concessions allowed or reallowed or paid to
broker-dealers.
 
There can be no assurance that the selling securityholders will sell any or all
of the securities pursuant to the shelf registration statement, of which this
prospectus forms a part.
 
We will pay all expenses of the registration of the securities pursuant to the
registration rights agreement, including, without limitation, Securities and
Exchange Commission filing fees; provided, however, that the selling security
holders will pay all underwriting discounts and selling commissions, if any. We
will indemnify the selling security holders against liabilities, including some
liabilities under the Securities Act of 1933, in accordance with the
registration rights agreements, or the selling securityholders will be entitled
to contribution. We may be indemnified by the selling securityholders against
civil liabilities, including liabilities under the Securities Act of 1933, that
may arise from any written information furnished to us by the selling
securityholders specifically for use in this prospectus, in accordance with the
related registration rights agreement, or we may be entitled to contribution.
 
Once sold under the registration statement, of which this prospectus forms a
part, the securities will be freely tradable in the hands of persons other than
our affiliates.
 


 
B-2
 

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
 
NOTICE OF TRANSFER PURSUANT TO REGISTRATION STATEMENT
 
CCH II, LLC
CCH II Capital Corp.
12405 Powerscourt Drive
St. Louis, Missouri  63131
Attention:  General Counsel


The Bank of New York Mellon Trust Company, NA, as trustee
2 North LaSalle Street, Suite 1020
Chicago, Illinois  60602
Attention: Trust Officer
 
Re:           13.50% Senior Notes due 2016
 
Dear Sirs:
 
Please be advised that _______________ has transferred $___________ aggregate
principal amount of the above-referenced Notes pursuant to an effective
Registration Statement on Form S-1 (File No. 333-____) filed by the Issuers.
 
We hereby certify that the prospectus delivery requirements, if any, of the
Securities Act of 1933, as amended, have been satisfied and that the above-named
beneficial owner of the Notes is named as a “Selling Holder” in the prospectus
dated [date] or in supplements thereto, and that the aggregate principal amount
of the Notes transferred are the Notes listed in such prospectus opposite such
owner’s name.
 
Dated:__________________
 
                                        Very truly yours,
                                          __________________________
(Name)
 
                                        By:   __________________________                                                             
                                        (Authorized Signature)
 



 


 
C-3
 

 
 
 
